DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/21/2022 has been entered.
Applicant’s amendment/response filed 09/21/2022 has been entered and made of record. Claims 1 and 8 were amended. Claims 1-10 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 and 10 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 9 and 10 recite “wherein the first screen and the second screen are configured to be able to fold relative to each other along a folding line at the frame part, and the boundary is located at the folding line,” which is now recited in the independent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cueto (US 2015/0177933) in view of Yamada (US 2012/0287165), Chandhri (US 2008/0062141), Tecarro et al. (US 2014/0380244), and Seo et al. (US 2013/0321340).
Regarding claim 1, Cueto teaches/suggests: A display method comprising: 
including an image to be displayed so as to be disposed on a first virtual axis, in either of a first display image and a second display image (Cueto [0042]: “In this particular embodiment, the thumbnail scrubber bar shows thumbnail images of the pages of digital content allowing the user to scroll through and preview the digital content”); 
displaying the first display image and the second display image on a first screen and a second screen, respectively, the first display image including a sequence of images juxtaposed along the first virtual axis (Cueto [0042]: “As can be seen in this example, the main device viewer continues displaying page 1 in the background and users can preview other pages in the thumbnail scrubber without losing track of their original location” [The thumbnail scrubber meets the claimed first screen; the main device viewer meets the claimed second screen.]); and 
disposing a boundary between the first screen and the second screen between the first display image and the second display image adjacent to each other (Cueto Fig. 3B: the illustrated boundary between the thumbnail scrubber and the main device viewer).
Cueto does not teach/suggest rotated around a respective second virtual axis crossing the first virtual axis. Yamada, however, teaches/suggests rotated around a respective second virtual axis crossing the first virtual axis (Yamada [0073]: “The thumbnail image after deformation is created by erecting an original image upright on a horizontal plane N within a virtual space, and rotating the image about a virtual rotation axis M”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the thumbnail scrubber of Cueto such that the thumbnail images are rotated around a vertical axis (the claimed second virtual axis) as taught/suggested by Yamada to include more thumbnail images for viewing.

Nor does Cueto teach/suggest further rotated around the first virtual axis. Chandhri, however, teaches/suggests further rotated around the first virtual axis (Chandhri [0204]-[0205]: “As shown in FIG. 26A, the user places their finger over the image to be flipped … As shown in FIG. 26B, the edge of the image at the beginning of the slide follows the finger as it moves vertically”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify a thumbnail image of Cueto to be rotated around a horizontal axis (the claimed first virtual axis) as taught/suggested by Chandhri to be flipped.

Nor does Cueto teach/suggest the second display image including two images corresponding to two images that are adjacent to each other in the sequence of images, the two images included in the second display image and the sequence of images included in the first display image being simultaneously displayed. Tecarro, however, teaches/suggests the second display image including two images (Tecarro [0040]: “As can be seen, the device is being held in the landscape position, the touch screen of the device is displaying two pages of digital content”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the main device viewer of Cueto to display two pages as taught/suggested by Tecarro to include more pages for viewing.

As such, Cueto as modified by Yamada, Chandhri, and Tecarro teaches/suggests the second display image including two images corresponding to two images that are adjacent to each other in the sequence of images, the two images included in the second display image and the sequence of images included in the first display image being simultaneously displayed (Cueto [0042]: “In this particular embodiment, the user can view thumbnail images for pages 1-4 in the thumbnail scrubber, and the thumbnail image for page 1 is highlighted, shaded, or otherwise altered in appearance or size in order to indicate to the user that it is associated with the currently displayed content” Tecarro [0040]: “As can be seen in FIG. 6b, when the inward pinch gesture is performed, the visual table of contents mode is engaged and the page spread images are displayed on the touch screen with their corresponding page numbers. In this specific embodiment, while the device is being held in the landscape position, selecting any one of the page spreads of the visual table of contents will display both of those pages, as shown in FIG. 6c”). In view of Cueto and Tecarro, the main display viewer would display two pages while the thumbnail scrubber would simultaneously highlight the corresponding adjacent thumbnail images.

Cueto as modified by Yamada, Chandhri, and Tecarro does not teach/suggest wherein the first screen and the second screen are different liquid crystal devices separated by a frame part, the boundary is located at the frame part, and the first screen and the second screen are configured to be able to fold relative to each other along a folding line at the frame part, and the boundary is located at the folding line, the folding line extending along the first virtual axis. Seo, however, teaches/suggests wherein the first screen and the second screen are different liquid crystal devices separated by a frame part, the boundary is located at the frame part, and the first screen and the second screen are configured to be able to fold relative to each other along a folding line at the frame part, and the boundary is located at the folding line, the folding line extending along the first virtual axis (Seo [0018]: “One or more exemplary embodiments also provide a portable device which displays a clipboard in a designated position in response to folding of dual displays connected by a hinge or bending of a flexible display, and a control method thereof” [0171]: “Referring to FIG. 8C, when portable device is switched to the landscape view mode, that is, the portable device rotates by about 90 degrees while providing the home screen or pages of the application menu through the first and second touch screens 12 and 14 in the portrait view mode”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the main device viewer and thumbnail scrubber of Cueto as modified by Yamada, Chandhri, and Tecarro to be the first and second touch screens of Seo for foldable dual displays.

Regarding claim 2, Cueto as modified by Yamada, Chandhri, Tecarro, and Seo teaches/suggests: The display method according to Claim 1, wherein the first display image and the second display image are displayed except a part running off one of the first screen and the second screen where the first display image and the second display image are displayed (Cueto Fig. 3B: the illustrated part running off of the main device viewer).

Regarding claim 3, Cueto as modified by Yamada, Chandhri, Tecarro, and Seo teaches/suggests: The display method according to Claim 1, wherein the first display image includes an image bundle having a plurality of the images arranged in a first direction, and the second display image includes a main image obtained by expanding a page corresponding to an image selected from the plurality of images (Cueto [0042]: “In this particular embodiment, the user can view thumbnail images for pages 1-4 in the thumbnail scrubber, and the thumbnail image for page 1 is highlighted, shaded, or otherwise altered in appearance or size in order to indicate to the user that it is associated with the currently displayed content”).

Regarding claim 4, Cueto as modified by Yamada, Chandhri, Tecarro, and Seo teaches/suggests: The display method according to Claim 3, wherein the second display image includes a reference image in addition to the main image, and the reference image is determined by selecting another image from the image bundle (Cueto [0042]: “In this particular embodiment, the user can view thumbnail images for pages 1-4 in the thumbnail scrubber, and the thumbnail image for page 1 is highlighted, shaded, or otherwise altered in appearance or size in order to indicate to the user that it is associated with the currently displayed content” Tecarro [0040]: “As can be seen in FIG. 6b, when the inward pinch gesture is performed, the visual table of contents mode is engaged and the page spread images are displayed on the touch screen with their corresponding page numbers. In this specific embodiment, while the device is being held in the landscape position, selecting any one of the page spreads of the visual table of contents will display both of those pages, as shown in FIG. 6c”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Cueto as modified by Yamada, Chandhri, Tecarro, and Seo teaches/suggests: The display method according to Claim 3, wherein the image selected is displayed in a double-page spread state (Cueto [0042]: “In this particular embodiment, the user can view thumbnail images for pages 1-4 in the thumbnail scrubber, and the thumbnail image for page 1 is highlighted, shaded, or otherwise altered in appearance or size in order to indicate to the user that it is associated with the currently displayed content” Tecarro [0040]: “As can be seen in FIG. 6b, when the inward pinch gesture is performed, the visual table of contents mode is engaged and the page spread images are displayed on the touch screen with their corresponding page numbers. In this specific embodiment, while the device is being held in the landscape position, selecting any one of the page spreads of the visual table of contents will display both of those pages, as shown in FIG. 6c”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Cueto as modified by Yamada, Chandhri, Tecarro, and Seo teaches/suggests: The display method according to Claim 3, wherein the image selected is displayed so as to increase in distance from an adjacent image to prevent superimposition with the adjacent image (Yamada [0085]: “In a certain range with the selected thumbnail image as a reference, the interval between the selected thumbnail image and the next thumbnail image is largest”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 7, Cueto as modified by Yamada, Chandhri, Tecarro, and Seo does not teach/suggest: The display method according to Claim 3, wherein a plurality of the image bundles is displayed so as to be arranged in a second direction crossing the first direction. Yamada further teaches/suggests wherein a plurality of the image bundles is displayed so as to be arranged in a second direction crossing the first direction (Yamada [0114]: “When a thumbnail image of a shopping program is selected, thumbnail image groups containing different contents according to hierarchical levels may be displayed”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the thumbnail images of Yamada, Chandhri, Tecarro, and Seo to be grouped as taught/suggested by Yamada to group them according to hierarchical levels.

Claim 8 recites limitations similar in scope to those of claim 1 and is rejected for the same reason. Cueto as modified by Yamada, Chandhri, Tecarro, and Seo further teaches/suggests a processor (Cueto Fig. 2A: the illustrated processor).

Regarding claim 9, Cueto as modified by Yamada, Chandhri, Tecarro, and Seo teaches/suggests: The display method according to Claim 1, wherein the first screen and the second screen are configured to be able to fold relative to each other along a folding line at the frame part, and the boundary is located at the folding line (Seo [0018]: “One or more exemplary embodiments also provide a portable device which displays a clipboard in a designated position in response to folding of dual displays connected by a hinge or bending of a flexible display, and a control method thereof”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claim 10 recites limitations similar in scope to those of claim 9 and is rejected for the same reason.
Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive.
Applicant argues “if Cueto is modified by Seo, while the images in the first screen are juxtaposed along the horizontal direction, the ‘folding’ line between the first screen and the second screen would extend along the vertical direction.” See Remarks, pg. 6.

    PNG
    media_image1.png
    508
    466
    media_image1.png
    Greyscale

Examiner respectfully disagrees. As shown in Fig. 8C of Seo (reproduced above), the illustrated folding line extends along the horizontal direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0307816 – thumbnail images in bending portion
US 2016/0132074 – display folded in vertical/horizontal direction
US 2018/0018929 – deformable electronic device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611